Title: George Washington to the Commissioners of Accounts for the States, [22 June 1793]
From: Washington, George,Jefferson, Thomas
To: Commissioners of Accounts for the States



Gentlemen
[22 June 1793]

Having considered the two questions referred to me in your letters of yesterday, I am of opinion that the Report of your proceedings may be made to the President of the US. and that your books and papers will be most properly deposited in the Treasury department. You will therefore be pleased to deliver them to the order of the Secretary of the Treasury.
